Case: 3:20-cv-00155-TMR-PBS Doc #: 23 Filed: 09/13/21 Page: 1 of 2 PAGEID #: 1211




                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

 CARL E. COLEMAN,                       :
                                        :
            Plaintiff,                  :   Case No. 3:20-cv-155
                                        :
       v.                               :   Judge Thomas M. Rose
                                        :
 COMMISSIONER OF THE SOCIAL             :   Magistrate Judge Peter B. Silvain, Jr.
 SECURITY ADMINISTRATION,               :
                                        :
            Defendant.                  :
______________________________________________________________________________

        ENTRY AND ORDER OVERRULING OBJECTIONS (DOC. NO. 22);
    ADOPTING, IN FULL, THE REPORT AND RECOMMENDATIONS (DOC. NO.
         21); AFFIRMING THE ALJ’S NON-DISABILITY DECISION; AND,
              TERMINATING THIS CASE ON THE COURT’S DOCKET
______________________________________________________________________________

       This Social Security disability benefits appeal is before the Court on the Objections (Doc.

No. 22) filed by Plaintiff Carl E. Coleman (“Plaintiff”) to Magistrate Judge Peter B. Silvain, Jr.’s

Report and Recommendations (“Report”) (Doc. No. 21). Magistrate Judge Silvain recommended

that the non-disability decision of the Administrative Law Judge (“ALJ”) be affirmed. Plaintiff

filed Objections (Doc. No. 22) to the Report. Plaintiff argues that the ALJ did not properly evaluate

the medical necessity of an ambulatory aid under Social Security Regulation 96-9p and that this

Court should reject the Report. (See Doc. No. 22.) The time for the Commissioner to respond to

the Objections has passed. Therefore, the matter is ripe for review.

       If a party objects within the allotted time to a United States magistrate judge’s report and

recommendation(s), then the Court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1); see also Fed. R. Civ. P. 72(b). Upon review, the Court “may accept, reject, or modify,



                                                 1
Case: 3:20-cv-00155-TMR-PBS Doc #: 23 Filed: 09/13/21 Page: 2 of 2 PAGEID #: 1212




in whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1). The Court’s “review of the ALJ’s decision is limited to whether the ALJ applied the

correct legal standards and whether the findings of the ALJ are supported by substantial evidence.”

Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009).

       The Court has made a de novo review of the record in this case and a “de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1). The Court finds that the Objections (Doc.

No. 22) to the Report are not well-taken and are OVERRULED. See Soc. Sec. R. 96-9p, 1996

WL 374185, at *7 (Soc. Sec. Admin. July 2, 1996) (“To find that a hand-held assistive device is

medically required, there must be medical documentation [1] establishing the need for a hand-held

assistive device to aid in walking or standing, and [2] describing the circumstances for which it is

needed (i.e., whether all the time, periodically, or only in certain situations; distance and terrain;

and any other relevant information)”); Baker v. Comm’r of Soc. Sec., No. 2:19-cv-4323, 2020 WL

2213893, at *7 (S.D. Ohio May 7, 2020) (plaintiff “maintains the burden to prove through clinical

evidence that a cane is medically required”); Krieger v. Comm’r of Soc. Sec., 2:18-cv-876, 2019

WL 3955407, at *4 (S.D. Ohio Aug. 8, 2019) (“[w]hile Plaintiff demonstrated that he has used a

cane … he did not point to any clinical evidence that unmistakably supported that he must use a

cane”) (emphasis in original). The Court ADOPTS the Report (Doc. No. 21) and rules as follows:

           1. The Administrative Law Judge’s non-disability finding is AFFIRMED; and

           2. This case is TERMINATED on the docket of this Court.

       DONE and ORDERED in Dayton, Ohio, this Monday, September 13, 2021.

                                                                    s/Thomas M. Rose
                                                            ________________________________
                                                                    THOMAS M. ROSE
                                                            UNITED STATES DISTRICT JUDGE


                                                  2
